Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 20 January 1800
From: Dupont de Nemours, Pierre Samuel
To: Jefferson, Thomas




Monsieur,
Good-Stay. Bergen-Point, near New-York20 Janvier 1800.

me voila dans votre Patrie; et la premiere chose que j’y trouve est une marque de votre bonté pour moi, entre les mains de mon ami Pusy.

Je suis bien sensible à votre souvenir.
J’avoue que nos anciennes relations, et le zéle que vous m’avez vu pour l’Amérique lorsque j’étais Conseiller d’Etat du Roi de France et chargé de l’Administration du Commerce de mon Pays, m’avaient fait esperer de retrouver quelque bienveillance chez vous en retour de l’attachement que vous m’avez inspiré. Mais il ne m’en est que plus doux de voir que je n’avais pas trop présumé de votre favorable disposition.
J’irai dans une quinzaine de jours vous en remercier à Philadelphie; et je reviendrai dans l’azyle provisoire que j’habite attendre que je sache mieux la langue, et que je sois plus instruit sur le genre d’etablissement que je puis former.
Les idées que j’ai conçues en Europe tendent à me rapprocher de vous en plaçant le centre de mon travail dans la haute Virginie. Mais je ne puis m’arrêter à aucun Plan avant d’être plus éclairé.
Ce qui ne souffre nul doute est ma respectueuse amitié pour vous.

DuPont de Nemours


Comme je ployais ma lettre, je reçois la vôtre sans date.
Que vous êtes bon!
Combien j’en suis touché!
Et combien je suis disposé à profiter de vos lumieres, autant que je le pourrai sans vous trop importuner!
Je savais déja qu’il faut être ici extrêmement réservé, surtout lorsqu’on y veut gérer en honnête homme les interêts d’autrui: car, en se ruinant soi même, on ne serait qu’imprudent, ce qui est toujours un tort, et malheureux ce qui en est la juste punition; mais en altérant la fortune de ses amis, de ceux à qui l’on a inspiré de la confiance, on serait coupable.
Je suis arrivé à soixante ans, et j’ai passé par bien des épreuves de Gouvernemens, d’affaires et de révolutions, sans avoir jusqu’ici essuyé aucun reproche. C’est un des bonheurs pour lesquels je remercie avec la plus vive reconnaissance la bonté divine. Jugez si je voudrais hazarder de le perdre aujourd’hui.
Je vous détaillerai ma position, mes désirs, mes devoirs, mes moyens. Votre sagesse, votre expérience, votre connaissance du pays et des habitans, des hommes et des choses, guideront ma conduite. J’ai une donnée avantageuse; c’est que nous sommes quatre hommes, Pusy, mes deux Fils, et moi, qui ne manquons ni d’intelligence ni de bonté, et qui par un miracle presque unique avons chacun une femme pleine de raison, de sens, de courage et d’envie de bien faire. Un tel quaterne, quatre ménages si parfaitement assortis, et huit personnes  de quelque talent, de tant de vertu, si intimement unies, sont une chose que je n’ai encore vue que cette fois.
Et nous vous avons pour nous préserver des faux-pas!
Que Dieu soit en tout béni!
J’ai laissé notre cher La Fayette, il y a huit mois, en Hollande. J’ai vu sa Femme et son Fils presque tous les jours, jusqu’à mon départ de Paris, 12 7bre de l’année derniere. L’invasion des Anglais l’avait forcé de quitter la République Batave et de retourner à Hambourg. Le mécontentement que La France a des Hambourgeois, lui aura vraisemblablement fait abandonner de nouveau leur ville; et je pense qu’il est actuellement en Holstein, ou revenu en Hollande. Il ne peut et ne veut passer en Amérique que lorsque sa Femme aura réussi à réaliser sur la fortune qui lui est à elle personnelle (car celle de La Fayette est détruite) de quoi lui procurer une sorte d’indépendance.



editors’ translation

Sir,
Good-Stay, Bergen-Point, near New York,January 20, 1800

Here I am in your country; and the first thing I find here is a mark of your kindness towards me, in the hands of my friend Pusy.
I am very touched by your remembrance.
I admit that our former relations, and the zeal for America which you saw in me when I was counselor of state of the King of France in charge of the administration of commerce of my country, had made me hope to find in you some kindness in return for the affection you inspired in me. But it is all the sweeter for me to see that I had not been too presumptuous concerning your favorable disposition.
I shall go in about a fortnight to thank you for it in Philadelphia; and I shall return to the provisional haven where I am living until I know the language better and am more knowledgeable about the kind of establishment that I can form.
The ideas that I conceived in Europe tend to draw me closer to you by placing the center of my work in upper Virginia. But I can decide on no plan before being further enlightened.
The subject that allows no doubt is my respectful friendship for you.

Du Pont de Nemours


As I was folding my letter, I received yours without date.
How kind you are!
How touched I am by it!
And how ready I am to take advantage of your knowledge, as much as I can without being too importunate!
I already knew that one must be extremely reserved here, especially when one wishes to administer as an honest man the interests of others; for, in ruining oneself, one is merely imprudent, which is always wrong, and unfortunate, which is its own just punishment, but by altering the fortune of one’s  friends, of those in whom one has inspired confidence, one would incur guilt.
I have arrived at sixty years, and I have passed through many trials from governments, business affairs, and revolutions without having incurred any reproach. That is one of the pieces of good fortune for which I thank divine goodness with the most lively gratitude. You may judge whether I would wish to risk it today.
I shall detail to you my situation, my desires, my duties, my means. Your wisdom, your experience, your knowledge of the country and its inhabitants, of men and things, will guide my conduct. I have one advantageous foundation; that is that we are four men, Pusy, my two sons, and I, who do not lack intelligence or virtue, and by an almost unique miracle we each have a wife filled with reason, sense, courage and the desire to do well. Such a lucky foursome, four households so perfectly matched, and eight people of some talent, with so much virtue, so intimately united, is a thing that I have never before seen.
And we have you to preserve us from missteps!
May God be blessed in all things!
I left our dear Lafayette, eight months ago, in Holland. I saw his wife and his son almost every day until my departure from Paris, 12 September of last year. The English invasion had forced him to leave the Batavian Republic and return to Hamburg. France’s disaffection for the Hamburgers likely caused him to abandon their city again; and I think that he is now in Holstein, or returned to Holland. He cannot and will not go to America until his wife has succeeded in raising out of the fortune which is personally hers (for Lafayette’s is destroyed) a modicum of independence.


